Citation Nr: 1731619	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2. Entitlement to a compensable rating for limited extension of the right knee.

3. Entitlement to a separate compensable rating for right knee dislocated semilunar cartilage.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for the service-connected right knee disability.

In April 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In June 2014, the Board remanded the appeal for further development, to include obtaining outstanding medical records and providing the Veteran with a new VA examination.  The Veteran underwent a new VA examination for his right knee disability in October 2016 and all available records have been obtained.  In July 2017, the Veteran's representative submitted a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).

In February 2015, the RO granted service connection for limited extension of the right knee and assigned a noncompensable rating, effective October 23, 2014.  The Board has taken jurisdiction of this issue because it is an element of rating the right knee disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (2011) (noting VA's duty to adjudicate claims so as to maximize benefits).

FINDINGS OF FACT

1. For the entire appeal period, the Veteran's right knee disability has been manifested by flexion limited to no less than 70 degrees, even with contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.

2. The Veteran's right knee disability has been manifested by limited extension to 5 degrees.

3. At no point during the appeal period has there been objective evidence of lateral instability.

4.  The Veteran's right knee symptoms approximate dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the right knee disability for limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5260-5010 (2016).

2. The criteria for a compensable disability rating for limitation of extension of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DC 5003-5261 (2016).

3.  The criteria for the maximum 20 percent for dislocated semilunar cartilage with locking, pain, and effusion into the joint of the right knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, DC 5258 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by letters mailed to the Veteran in September 2008 and March 2009.  

The notice of disagreement initiated the Veteran's claim for an increased rating for his right knee disability. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in October 2008, March 2009, July 2010, February 2012, October 2014, and October 2016 to evaluate the severity of his right knee disability.  The Board finds that the VA examinations are adequate to adjudicate the appeal.  As discussed below, the examinations were based upon consideration of his pertinent medical history, his lay assertions and complaints, and describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not alleged that his disability has worsened in severity since the most recent VA examination in October 2016. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Increased Rating for a Right Knee Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 50 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Painful motion without functional limitation, however, cannot serve as the basis for a rating in excess of the minimum.  Mitchell, supra.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

Rating Criteria for Knees 

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  The Board will explore all possibilities in this case.

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  However, where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 (2016).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other DCs pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2016).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2016).  

DC 5263 is the rating code for genu recurvatum. Genu recurvatum is a deformity in the knee in which the knee bends backwards.

Evaluation

The Veteran contends that the severity of his right knee disability warrants a higher rating.  He was initially assigned an evaluation of 10 percent due to painful motion.   Thereafter, following a partial meniscectomy, the Veteran was awarded a temporary 100 percent rating from December 30, 2008 to February 1, 2009, after which the rating was reduced to 10 percent. He appeals this current 10 percent rating.

The Veteran's right knee disability is currently evaluated pursuant to DC 5260-5010.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the right knee disability is service-connected under DC 5260 for limitation of flexion, as well as under DC 5010 for arthritis due to trauma.

The evidence demonstrates that the Veteran's right knee flexion has been limited to 70 degrees during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under DC 5260. 

The Veteran has stated that he experiences varying levels of flexion and extension with pain, in addition to locking of the knee, feelings of instability, swelling, stiffness, and weakness after standing for prolonged periods of time.  He uses a knee brace and cane to assist with ambulation and has difficulty using stairs and ladders or bending his knee.  He is unable to squat, kneel, jump, dance, jog, play with his grandchildren, reach toward his feet, or sit or stand for long periods of time.  See January 2012 RO Hearing Testimony, June 2011 VA Form 9, and April 2013 Board Hearing Testimony.  

Private treatment records between November 2008 and May 2012 documented the Veteran's reports of pain, swelling, lateral discomfort, and locking and catching of the knee.  Treatment providers noted a small effusion, as well as full extension and flexion to 120 degrees.  

In October 2008, the Veteran underwent a VA examination for his right knee disability.  He reported experiencing constant pain and swelling, but denied flare-ups.  Weight bearing occasionally resulted in pain, which increased when squatting or using stairs.  His right knee pain did not prevent him from performing his occupational duties or activities of daily living.  He did not use any assistive devices.   

The examiner noted that extension was to 0 degrees and flexion was to 110 degrees, with mild pain on motion.  There was slight patellar crepitus on range of motion testing, but no swelling.  There was tenderness over the lateral joint line area.  No instability was noted.  The examiner stated that there was no additional limitation of motion after three repetitive motions.  The examiner could not determine additional limitation of function during a flare-up due to pain without resorting to speculation.

In March 2009, the Veteran was afforded a second VA examination for his right knee.  The Veteran reported constant pain, which increased due to weather, daily locking and instability, stiffness, as well as an inability to kneel.  He experienced flare-ups every two weeks for a period of four hours.  He occasionally used a cane, but was able to manage activities of daily living without assistance.  He could also carry out his occupational responsibilities, despite slowness due to knee pain.

The examiner noted full extension, but pain that limited the right knee motion between 10 degrees of extension to 0 degrees.  The Veteran consistently held his right knee in extension at about 30 to 34 degrees.  Flexion was to 70 degrees, despite mild objective pain from 50 to 70 degrees.  The examiner opined that the functional flexion ability of the right knee was from 10 degrees to 50 degrees of flexion.  The Lachman test, drawer test, and test for collateral ligament were normal.  The McMurray test was abnormal objectively, with objective pain.  The examiner was unable to estimate functional ability during a flare-up without speculation. 

In July 2010, the Veteran was afforded another VA examination to evaluate the severity of his right knee disability.  He reported constant aching on the lateral aspect, accompanied by swelling.  He denied any locking or buckling.  The right knee occasionally hyperextended while walking.  Daily flare-ups occurred after standing for more than 20 minutes or walking farther than 100 yards.  The Veteran independently completed all activities of daily living.  He occasionally used a cane to assist with ambulation, as well as a knee brace when lifting objects.  He continued to work full-time, but his efficiency had decreased due to slowness from his knee pain when walking, crawling, and climbing.

The examiner noted swelling in the popliteal area, as well as tenderness with compression on the patella and on palpation of the lateral joint line.  Extension was to 0 degrees, with objective pain on motion and after repetition.  Flexion was to 105 degrees, with objective pain between 65 and 105 degrees and after repetition.  There was no evidence of instability.  McMurray's test was negative.  The Veteran's gait was slow and antalgic.  The examiner could not estimate additional functional loss during a flare-up without speculation, but stated that the Veteran could potentially experience an increase in pain, as well as further limitation in the range of motion of the right knee. 

In February 2012, the RO afforded the Veteran another VA examination to evaluate his right knee disability.  He reported occasional use of a knee brace and cane when walking long distances.  He was able to perform activities of daily living without difficulty, but was unable to exercise regularly.  The Veteran experienced weekly flare-ups, typically following a change in the weather or prolonged periods of sitting.

Flexion was to 75 degrees, with objective evidence of pain on motion.  Extension was to 0 degrees, with no objective evidence of pain on motion.  Repetitive range of motion testing did not produce any additional limitation on flexion or extension.  However, the Veteran did demonstrate pain on movement, weakened movement, and less movement than normal after repetitive use testing.  The examiner noted no tenderness or pain to palpation of the right knee.  Muscle strength and stability testing were both normal.  There was no evidence or history of recurrent patella subluxation or dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted that the Veteran had undergone a right knee arthroscopy in 2008, due to a meniscal tear, but did not have any residual signs or symptoms.  His meniscus condition had not resulted in frequent episodes of joint locking, pain, or effusion.  Furthermore, he had never undergone a total knee joint replacement.  

A September 2014 VA treatment record documented right knee flexion to 110 degrees, as well as an absence of any effusion.   

In October 2014, the Veteran was afforded another VA examination to evaluate the severity of his right knee disability.  He reported chronic right knee pain, which worsened with weight bearing, as well as swelling.  He experienced difficulty kneeling, squatting, and using stairs.  He reported episodes of momentary knee catching, but not locking.  He did not use a cane, but occasionally used a knee brace.  He continued to work on a full-time basis.  

The examiner noted that the Veteran did not experience flare-ups.  Flexion was to 100 degrees, with objective evidence of pain at 0 degrees.  Extension was to 5 degrees, with objective evidence of pain on motion.  Repetitive use testing did not result in any additional limitation of motion, but did result in less movement than normal, pain on movement, and swelling.  The examiner noted tenderness and pain to palpation.  Muscle strength testing and stability testing were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted the Veteran's meniscal tear and stated that the residual signs and symptoms included pain, swelling, and catching of the joint.  He had not undergone a total knee joint replacement.  The examiner stated that Veteran could potentially have an increase in pain and decrease in functional capacity due to flare-ups and with repetitive motion over time, but he could not estimate the additional loss without resorting to mere speculation.  

Most recently, in October 2016, the Veteran underwent an additional VA examination for his right knee disability.  He reported flare-ups that resulted in constant pain and swelling, specifically after work and during changes in the weather.  He was unable to jump, run, dance, lift heavy objects, or walk for long distances.  During work, he was unable to use ladders, kneel, squat, or stand for long periods of time. 

Flexion was to 70 degrees and extension was to 0 degrees, with objective evidence of pain on motion.  The range of motion did not contribute to functional loss.  Pain was noted on rest and during periods of non-movement.  The Veteran was able to perform repetitive use testing, with at least three repetitions, with no additional loss of function or range of motion.  The examiner noted that there was evidence of pain with weight bearing, as well as objective evidence of crepitus.  Pain and weakness significantly limited functional ability with repeated use over time, but did not additionally limit range of motion.  As the examination did not take place during a flare-up, the examiner was unable to determine, without resorting to mere speculation, whether functional ability was significantly limited due to flare-ups.  Additional contributing factors of disability included less movement than normal, swelling, disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing was normal and there was no muscle atrophy.  There was no ankylosis or history of recurrent subluxation or lateral instability.  Joint stability testing was normal.  He had never had medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted frequent episodes of joint lock and joint pain due to the meniscal condition.  The Veteran regularly used a knee brace for assistance. 

In this regard, the Board has considered whether pain, swelling, weakness, fatigue, incoordination, or flare-ups result in additional functional loss.  As indicated in the examination reports discussed above, joint flexion was never additionally limited by pain.  Therefore, the current level of severity of the right knee disability is still contemplated by the 10 percent rating for limitation of flexion.   The VA examiners reviewed the medical evidence and were unable to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination without resorting to mere speculation, as no changes were observed with repetitive testing performed at the examination.  Regarding reported flare-ups, the VA examiners consistently stated that it was not possible to determine, without resorting to mere speculation, if additional limitation of motion was present due to pain during flare-ups.  As the Veteran did not experience a flare-up during any of the examinations, the VA examiners were unable to assess any additional functional loss in terms of range of motion loss, and, thus, it was infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id. Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, 8 Vet. App. at 207-08; Mitchell, 25 Vet. App. 32.  

Regarding extension, the October 2014 examiner indicated that the Veteran's extension of the right knee was limited to 5 degrees. This more nearly approximates the limitation of extension that is noncompensable under DC 5261.  The Board notes that the March 2009 examiner indicated objective evidence of pain during extension, but the range of motion was ultimately to 0 degrees at that time.  As his limitation of extension did not exceed 5 degrees at any time, however, it does not reach the level of limitation contemplated by the next higher, 10 percent rating category, which requires limitation to at least 10 degrees or more. Thus, a compensable rating for limitation of extension of the right knee is not warranted.

The evidence shows additional right knee symptoms including subjective complaints of instability, as reported by the Veteran at the April 2013 Board hearing.  However, all VA examiners consistently found no objective evidence of right knee lateral instability or subluxation, as joint stability testing was within normal limits on all occasions.  Therefore, these symptoms are contemplated in the Veteran's disability rating under DC 5260-5010.  Thus, the Board finds that a separate rating is not warranted under DC 5257 for recurrent subluxation or lateral instability.  

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The Board finds that a 20 percent rating is warranted under DC 5258, as the above evidence demonstrates a right knee meniscus (semilunar cartilage) condition with frequent episodes of joint locking, pain, and effusion. Indeed, the Veteran has reported experiencing locking and catching of his knee joint on several occasions.  Additionally, the October 2016 VA examiner noted frequent episodes of locking and pain due to his meniscal condition.  With reasonable doubt resolved in favor of the Veteran, these symptoms approximate the criteria for a 20 percent rating under DC 5258. A 20 percent rating under DC 5258 is therefore warranted. As a 20 percent rating is the maximum rating under DC 5258, there is no basis for a higher rating under this DC.

DC 5259 provides for a single 10 percent rating for removal of symptomatic semilunar cartilage. However, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding. Esteban, 6 Vet. App. at 262.

Finally, the Board has considered the applicability of other potential diagnostic codes. As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in the right knee.

Accordingly, for the reasons stated above, the evidence is against a disability rating in excess of 10 percent for the right knee disability at any time during the appeal based on painful flexion under DC 5260-5010.  Furthermore, the evidence does not support a compensable rating for extension of the right knee under DC 5261.  However, the evidence does support a disability rating of 20 percent for dislocated semilunar cartilage of the right knee under DC 5258.

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right knee disability. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). An extraschedular analysis is not required in every case. In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted." See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007). Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities." See Yancy, 27 Vet. App. at 49; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran has not contended that his right knee disability renders him unemployable.  Notably, in correspondence dated July 2010, the Veteran stated that he was not seeking benefits for individual unemployability, as he was employed with the post office.  Moreover, during the October 2016 VA examination, he reported that he remained employed.  The Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.


ORDER

1. Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.

2. A compensable rating for limited extension of the right knee is denied.

3. Entitlement to a separate 20 percent rating for right knee dislocated semilunar cartilage is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


